Citation Nr: 0931395	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-03 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss. 





ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1978 to June 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In his August 2006 notice of disagreement (NOD), the Veteran 
requested a videoconference hearing, presumably before the 
Board.  However, in his substantive appeal (VA Form 9) the 
Veteran withdrew his request for a Board hearing.  
Accordingly, the Board is no longer under any obligation to 
provide the Veteran with such a hearing.  38 C.F.R. 
§ 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

In order to address the merits of the claim for an increased 
rating for bilateral hearing loss, the Board finds that 
additional development of the evidence is required in the 
form of a VA audiology examination.  

In this regard, a more current VA examination is warranted to 
adequately rate the Veteran's service-connected bilateral 
hearing loss.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect.  See 
38 U.S.C. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.327(a); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination").  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

In this case, the Veteran's last VA examination for bilateral 
hearing loss was in June 2006, over three years ago.  In the 
time after his last VA audiology examination, the Veteran has 
indicated that his hearing has deteriorated.  See the 
Veteran's substantive appeal (VA Form 9), dated January 2007.  
Furthermore, the history of the Veteran's hearing loss does 
indicate some possible deterioration in the Veteran's hearing 
between his April 2004 and his June 2006 VA audiology 
examinations, particularly in the right ear, which may have 
continued into the present.  

Despite the evidence that these records provide of a possible 
shift in the Veteran's condition, none of these records 
provide a complete evaluation of the current state of the 
Veteran's bilateral hearing loss.  Therefore, a remand is 
necessary for a more current VA examination for his claim of 
entitlement to an increased rating for bilateral hearing 
loss.  

Finally, in a March 2009 appointment of attorney form (VA 
Form 21-22), the Veteran appointed The American Legion as his 
representative before the VA, thereby revoking the prior 
appointment of the Veterans of Foreign Wars of the United 
States as his representative.  See 38 C.F.R. § 20.607.  
However, in a July 2009 letter, The American Legion asked 
that it be allowed to decline its appointment as the 
Veteran's representative.  The Board accepted The American 
Legion's request to withdraw in July 2009.  Accordingly, the 
Veteran is currently unrepresented before the VA.  In light 
of this remand for the reasons below, the Veteran is advised 
that if he desires a representative, he must submit a VA Form 
21-22 appointing a representative.  The Veteran should be 
provided information on how to change representation if he 
desires, or should be notified that if he takes no action, he 
will be proceeding without representation.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to clarify his service 
organization representative.  Provide 
the Veteran with a VA Form 21-22 and 
give him a reasonable opportunity to 
appoint a new representative if he 
desires to do so.  

2.	Schedule the Veteran for a VA audiology 
examination, by an appropriate 
specialist, to assess the current 
severity of the Veteran's bilateral 
hearing loss.  All required tests and 
studies should be performed as deemed 
necessary by the examiner, particularly 
a puretone audiometry test, and a 
controlled speech discrimination test 
(Maryland CNC).  Id.  The use of such 
tests, as well as the results found, 
should be noted in the examination 
report.  Failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
the Veteran's claim.  

3.  Then, readjudicate the Veteran's claim 
for a disability rating in excess of 10 
percent for bilateral hearing loss in 
light of all evidence received since 
the statement of the case (SOC) of 
January 2007.  If the claim is not 
granted to the Veteran's satisfaction, 
send him a supplemental statement of 
the case (SSOC) and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




